Title: To Thomas Jefferson from Albert Gallatin, 21 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Feby. 21. 1807
                        
                        I received last night the enclosed from Mr. Alston, Burr’s son in law. A violent cold & swelled face
                            prevent my delivering it in person as he had requested. Respectfully Your obedt. Servt.
                        
                            —Albert Gallatin
                            
                        
                        
                            Would it not be proper to obtain an appropriation for making compensation in the case of provisions
                                seized on the Ohio by militia? There is now an applicant in town. If the War Departmt. has no appropriation
                                applicable to the object, I apprehend Vexatious suits may be
                                brought against the officers; and supposing these to have
                                Somewhat exceeded their instructions yet they should not be punished for their zeal.
                        
                    